Citation Nr: 1125818	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1981 to March 1984; he was also a member of the Pennsylvania Army National Guard from 1986 to 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD. 

A personal hearing was held at the RO before the undersigned Veterans Law Judge in June 2008.

In August 2008 the Board remanded the issue of entitlement to service connection for PTSD in order for the RO/AMC to contact the Veteran to obtain information in order to verify the Veteran's stressors.  As discussed below, the AMC contacted the Veteran in April 2010 and August 2010 in order to obtain additional information in order to verify his stressors and decided that there was not enough information to verify his stressors through Joint Services Records Research Center (JSRRC).  As the requested development has been completed for the issue on appeal, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's claimed in-service stressor is not combat related.  There is no credible supporting evidence that a claimed in-service stressor occurred.  Any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence or related to the Veteran's fear of hostile military or terrorist activity.   


CONCLUSION OF LAW

The Veteran's PTSD is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in September 2004 and August 2010 correspondences.  These letters detailed the elements of a service connection claim, secondary service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the August 2010 letter.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

As noted above, the Board has already remanded this matter for further development.  In  June 2011 the Veteran's representative stated that a second remand is now warranted in order for the Veteran to be afforded a VA examination as directed in the prior (August 2008) Board remand.  After a careful review of the August 2008 Board remand and the action performed since then, it is clear that a VA examination is not warranted to comport with requests in the prior remand.  The Board in 2008 did not specifically request that an examination be afforded.  Rather, the Board directed that an examination was contingent upon what the RO thought best.  Specifically, in the August 2008 remand, the Board stated that the RO/AMC should "arrange for any additional development indicated, to include a VA examination should any in-service stressor be verified or an opinion be needed regarding the adequacy of a collapsed lung as a stressor."  The plain reading of that statement in the prior remand is that an examination should only be afforded if an in-service stressor could be verified.  As no stressor was verified, no examination is needed.  

The August 2008 Board remand also directed the RO/AMC to contact the Veteran to ask him to verify dates of treatment he may have received for his collapsed lung at Fort Carson, Colorado or for his head injury at Walter Reed Army Medical Center.  The Veteran was also asked to provide additional details regarding his alleged in-service stressor so it could be verified by the JSRRC.  The Veteran was contacted through letters dated in October 2008 and April 2010, as well as by phone in June 2010.  Despite VA's attempts to contact the Veteran and assist him with the claim, the Veteran never submitted any of the requested information.  The Veteran's representative reiterated this in his June 2011 Informal Hearing Presentation (IHP).  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The RO/AMC attempted to verify the Veteran's stressors and to obtain his service treatment records as evidenced by letters in October 2008 and April 2010; however, VA failed to obtain the Veteran's service treatment records or records from the UA Army Crime Records.  The AMC's steps in attempt to obtain records were detailed in the June 2009 Formal Finding of Unavailability and a September 2010 Memorandum.  The Board finds that all development has been completed and appellate review may proceed without prejudice to the Veteran.

The Board is aware that additional VA treatment records were received by VA after the last review by the agency of original jurisdiction (AOJ) with the September 2010 Supplemental Statement of the Case (SSOC).  Though these records have not been reviewed by the RO, and were not accompanied by a waiver, the Board finds that a remand for AOJ review is not warranted because the evidence of record is duplicative of evidence of record.   The new evidence goes to the Veteran's diagnosis of PTSD.  This diagnosis is already shown by evidence of record prior to the September 2010 SSOC, and additional documents showing the same are redundant.  The question of a diagnosis of PTSD is not a central question before the Board.  Accordingly, the Board finds that a remand for AOJ review of redundant evidence would only result in imposing additional burdens on VA, with no benefit flowing to the claimant.  Such action is to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the award of service connection for PTSD.  The Veteran's claim fails since there is no evidence that the Veteran's alleged stressors occurred.  The Veteran does have a diagnosis of PTSD (see the January 2003 VA Behavioral Health Progress Note); however, without evidence that the Veteran has a verified in-service stressor, service connection cannot be granted.    

The Veteran's asserted stressors do not include events where the Veteran was exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  The Veteran's asserted stressors are not related to combat.  It was noted in a December 2007 VA treatment note that the Veteran stated that he had no combat experience, and that he was found ineligible for a PTSD program since his PTSD was not combat related.  The Veteran was referred for noncombat PTSD counseling.  For these reasons, the Board finds that there is no evidence that the Veteran's diagnoses of PTSD are based on combat military service. 

The Veteran is claiming service connection for PTSD due to one of four in-service incidents.  First, he alleges that during 1981, while stationed at Clay Kasserne with A Company, 2nd Battalion, 66th Armor Regiment, 2nd Armored Division (FWD), he witnessed a live fire accident in which improperly targeted artillery rounds struck American units, killing multiple soldiers.  The Veteran has stated that although he was a tank crewman, at the time of this incident he was cross training as a forward observer, and was not with his assigned unit.

Second, the Veteran alleges that in 1983, while assigned to Fort Carson, Colorado with B Company, 1st Battalion, 77th Armor Regiment, he was involved in a training accident during maneuvers at Fort Irwin, California.  The tank he was in rolled over on a sand bank, and fuel caught fire.  The Veteran stated that he had did not seek treatment for what were only very minor burns of his legs, but he indicated he was traumatized by being trapped in the rolled tank.

Third, the veteran had a spontaneous pneumothorax in December 1983 while stationed at Fort Carson, and was treated for a collapsed lung.  At the June 2008 hearing, the Veteran indicated he feared for his life.

Finally, in a stressor event first clearly raised at the June 2008 hearing, the veteran stated that while on duty with the Pennsylvania Army National Guard in 1988, the tank he was in was struck by another tank, and he sustained a head injury requiring treatment at Walter Reed Army Medical Center, including implantation of a plate in his skull. 

Since the Veteran's stressors are not related to combat or to fear of hostile military or terrorist activity, in order for service connection to be awarded for PTSD, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Here, however, it has been determined by the AMC, in both June 2009 and September 2010, that there was a lack of information required to verify stressors in connection to his PTSD claim.  These memorandums of final finding detailed all the steps that were taken by the RO from November 30, 2001, to November 17, 2008, and July 8, 2009, to August 13, 2010, in order to attempt to verify the Veteran's stressors.  The US Army Crime Records Center stated that they had no record of the incident reported by the Veteran and  Defense Personnel Records Image Retrieval System (DPRIS) stated that they could not locate any accident reports regarding an artillery round striking an American unit resulting in several soldiers being killed at Clay Kasserne, Germany.  Since the Veteran's stressors are not combat related they must be verified.  All feasible avenues for verifying the asserted stressors have been explored.  As stated earlier, the Veteran has failed to submit additional evidence as requested by the August 2008 Board remand.  The Board finds that service connection must be denied.  

In sum, the Board finds that the Veteran is not a combat veteran, that a claimed in-service stressor event has not been verified, and that service connection for PTSD must be denied since the does not have a diagnosis of PTSD related to a confirmed stressor, in accordance with 38 C.F.R. § 4.125.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for PTSD is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


